241 S.W.3d 344 (2007)
Johnnie SAUNDERS, Appellant,
v.
MODEL CITIES HEALTH CORPORATION, Respondent.
No. WD 67731.
Missouri Court of Appeals, Western District.
September 11, 2007.
Doc Netterville, IV, Kansas City, for appellant.
Christopher J. McCurdy, Kansas City, for respondent.
Before THOMAS H. NEWTON, Presiding Judge, and PAUL M. SPINDEN, Judge, and LISA WHITE HARDWICK, Judge.[1]

ORDER
Johnnie K. Saunders appeals the Labor and Industrial Relations Commission's decision that she was entitled only to permanent partial disability payments. We affirm pursuant to Rule 84.16(b).
NOTES
[1]  Judge Lisa White Hardwick took part in oral arguments of this case but later recused herself from the case and did not participate in this decision.